Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 29, 2022. 
3.	Applicant’s amendment filed on 03/29/2022 has been received, entered into the record and considered. As a result of the amendment filed on 03/29/2022, claims 1, 10 and 18 has been amended, claims 2 and 11 has been cancelled. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 03/29/2022, claims 1, 3-10 and 12-18 (renumbered as claim 1-16) are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 				Allowable Subject Matter
6.	Claims 1, 3-10 and 12-18 are allowed.
7.	The following is an examiner statement of reason for allowance:
	The claimed invention in view of instant specification disclose a method and system for processing a query. The detailed implementation indicates, determining a target candidate entity set corresponding to the character string based on the query feedback and a preset knowledge base, wherein, the target candidate entity set comprises candidate entities corresponding to the character string; evaluating each target candidate entity in the target candidate entity set to obtain evaluation results, wherein a target candidate entity corresponds to an evaluation result; and determining a category of each target candidate entity based on the evaluation result of the target candidate entity; wherein determining the target candidate entity set corresponding to the character string based on the query feedback and the preset knowledge base, comprises: determining a first candidate entity subset based on the query feedback and the character string, wherein the first candidate entity subset is obtained at least by extracting all or a part of candidate entities from the query feedback through matching the character string with the query feedback; determining a second candidate entity subset from the preset knowledge base based on the character string, wherein the second candidate entity subset is obtained at least by selecting a plurality of entity items associated with the character string from the knowledge base; and determining the target candidate entity set based on the first candidate entity subset and the second candidate entity subset.
	In the final office action dated on 2/29/2021 claim 1-18 were rejected under 35 U.S.C. 103 based primarily on US 20190042988 A1 to Brown et al, US 6,363,38 B1 to Conklin et al, and prior art mention in advisory action dated on 03/21/2022, US 20120030152 to Pueyo et al, US 20140337372 to Lee et al and US5,974,412 to Hazlehurst et al. 
	The prior art of record US 20190042988 A1 to Brown et al, US 6,363,38 B1 to Conklin et al, US 20120030152 to Pueyo et al, US 20140337372 to Lee et al and US5,974,412 to Hazlehurst et al, do not reasonable teach, show or suggest the feature of wherein determining the target candidate entity set corresponding to the character string based on the query feedback and the preset knowledge base, comprises: determining a first candidate entity subset based on the query feedback and the character string, wherein the first candidate entity subset is obtained at least by extracting all or a part of candidate entities from the query feedback through matching the character string with the query feedback; determining a second candidate entity subset from the preset knowledge base based on the character string, wherein the second candidate entity subset is obtained at least by selecting a plurality of entity items associated with the character string from the knowledge base in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 10 and 18.               
The dependent claims 3-8 depending on independent claim 1, dependent claims 12-17 depending on independent claim 10 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167